Appeal from a judgment (denominated order) of the Supreme Court, Erie County (Christopher J. Burns, J.), entered September 16, 2011 in a habeas corpus proceeding. The judgment dismissed the petition.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: Petitioner appeals from a judgment dismissing his petition seeking a writ of habeas corpus on the ground that he was denied effective assistance of counsel in connection with his plea of guilty. We affirm. It is well established that a petition for habeas corpus relief is not a proper vehicle for raising a contention of ineffective assistance of counsel (see People ex rel. Hinton v Graham, 66 AD3d 1402, 1402 [2009], lv denied 13 *1094NY3d 934 [2010], rearg denied 14 NY3d 795 [2010]). Even assuming, arguendo, that petitioner’s contention had merit, we would conclude that petitioner is not entitled to the relief sought, i.e., immediate release (see id.; People ex rel. Smith v Burge, 11 AD3d 907, 908 [2004], lv denied 4 NY3d 701 [2004]; see generally People ex rel. Kaplan v Commissioner of Correction of City of N.Y., 60 NY2d 648, 649 [1983]). Present—Scudder, P.J., Peradotto, Garni, Whalen and Martoche, JJ.